DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18-20, 25-26, 31, 33-35  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cassier et al., (US 2008/0075681).
	Cassier et al. teaches methods and compositions for permanently shaping hair (keratin fibers) (Ti.).  The compositions include (i) an N-alkyl-3-mercaptoacetamide of formula I, (ii) about 0.1 to about 30% by weight of “at least one hair swelling and penetration enhancing agent”, and (iii) about 5% to about 95% by weight of water (Abstract).
	Hair swelling and penetration enhancing agents include C4-5 diols such as “2,3-butyleneglycol” (p. 2, para. [0019]).
	The compositions may include additives such as “ethanol, propanol, and butanol” (monovalent alcohols) (p. 5, para. [0060]), organic acids, such as 2-aminoethansulfonic acid (monovalent organic acid) (p. 8, para. [0090] and citric acid (p. alkaline metal hydroxides such as sodium hydroxide (p. 9, para. [0090]).
	The compositions are taught to have a pH of 2.0 to 9.5 (p. 8, para. [0090]), as per claims 16.
	The method of reshaping includes applying the compositions to hair “from about 1 minute to about 30 minutes”, wherein this “action time can be shortened by adding heat via the use of a heat radiator or a hood dryer” (p. 9, para. [0099]), as per claim 16.

	The reference teaches a specific embodiment of a “2-Phase Permanent 
Waving Composition” (clm. 31), where Phase 1 comprises “1.5g [1.27%] 1.2-pentyleneglycol”, “2.00g [1.69%] 1,3-butyleneglycol” (C4-5 diols), “0.20 g ammonium hydrogen carbonate” (alkaline agent, as per claim 26) and 100g water (p. 13, Example 9, para. [0134]).  The pH of the compositions was adjusted to 8.2 with ammonia (alkaline agent, as per claim 25).
	The compositions is applied to hair, “[a]fter winding the hair on curlers” (Id. at para. [0136]), which suffices as an occlusive space, as per claim 33.  The hair is rinsed (p. 14, para. [0136]), as per claim 34, after the treatment time (i.e. after heating).

	The prior art is anticipatory insofar as it teaches a method of applying to keratin fibers a composition comprising at least one diol selected from C4-5 diols, wherein the composition has a pH within the range of 8.0 to 13.5; and heating the keratin fibers after applying the composition to the keratin fibers.  
4-5 diols, wherein the composition has a pH within the range of 8.0 to 13.5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1) Claims 17, 21-24, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassier et al., (US 2008/0075681) as applied to claims 16, 18-20, 25-26, 31, 33-35 above.
Cassier et al., which is taught above, differs from claims 17, 21-24, 27-30 insofar as it does not require a pH from 9.0-11.0, a monovalent alcohol, alkaline metal hydroxide, at least one organic acid, a reducing agent.
prima facie obvious insofar as the claimed pH range of 9.0-11.0 "overlap[s] or lie inside ranges disclosed by the prior art" (MPEP 2144.05).
Since the prior art teaches monovalent alcohols such as “ethanol” it would have been obvious to add them to the compositions of Cassier et al., as per claims 21-24.  The prior art is silent concerning the amount of monovalent alcohol present; however, it would have been obvious to optimize a range given its presence.  Accordingly, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 IIA quoting In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).
Since the prior art teaches alkaline metal hydroxides such as sodium hydroxide, organic acids such as 2-aminoethansulfonic acid, it would have been obvious to add them, as per claims 27-29.
Since the N-alkyl-3-mercaptoacetamide of formula I, as sole reducing agent (p. 2, para. [0028]), can be present from “about 0.5% by weight to about 35% by weight” (Abstract), it would have been obvious for the formulations to comprise less than 2% of reducing agent, as per claim 30.


2) Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassier et al., (US 2008/0075681) as applied to claims 16, 18-20, 25-26, 31, 33-35 above, and further in view of Sturla (US 5,520,200).

Sturla teaches, “The most common technique for carrying out setting (or non-permanent reshaping) of hair consists in first placing previously wetted or still wet hair under tension (with traditional supports of the setting curler or roller type, and the like), in then drying the hair thus placed under tension under a solon hair dryer heating to a temperature ranging from 30°C. to 60°C. . . . Another, less common, process consists in using the old so-called curling tongs or styling tongs technique (lock of wet hair coiled around a metal core and taken by the latter to more than 100°C. for at least 20 seconds)” (col. 1, lines 26-41).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to heat the hair to a temperature ranging from 50°C to 180°C since heating to a temperature of 30°C. to 60°C or more than 100°C is common for setting hair, as taught by Sturla.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612